                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ILLINOIS

 Aaron Murphy,                            )
                                          )
                        Plaintiff,        )
                                          )   No. 3:20-cv-00969JPG
                   -vs-                   )
                                          )   (Judge Gilbert)
  Wexford Health Sources, Inc.,           )
                                          )
                        Defendant.        )
              PLAINIFF’S RESPONSE TO DEFENDANT’S
                 MOTIONS IN LIMINE (ECF No. 59)
       Plaintiff responds to defendant’s motions in limine (ECF No. 59) as follows:

       Preliminary Request 1 asks the Court to require pre-approval of all state-

ments by plaintiff’s counsel. The Court should deny this motion: plaintiff’s counsel

will follow the ordinary rules of trial procedure.

       Preliminary Request 2 asks plaintiff’s counsel to inform all witnesses of the

nature of all in limine rulings. No objection. This requirement should apply to coun-

sel for both parties.

       Preliminary Request 3 asks the Court to strike any improper testimony or

argument. This is a matter that is customarily handled during trial should the need

arise. The Court should not enter any preliminary ruling about striking testimony.

       Motions in Limine 1, 2, 3, 4, 5, 6, 7, 8, 9, 14, 16, and 17 involve matters that

are not likely to arise at trial, and defendants provide no basis for the Court to

conclude otherwise. The Court should conserve its limited resources and only rule

on motions in limine that are relevant to the trial and should therefore deny these

motions.
       Motion in Limine 10 asks the court “to preclude any documents, testimony,

or other evidence not expressly produced in written discovery.” Plaintiff does not

intend to present any evidence in his case in chief that has not been produced in

discovery. New evidence, however, might become germane during the defense

case and may be necessary to present in rebuttal. Plaintiff therefore requests that

the Court defer ruling on this motion until and unless either party seeks to produce

evidence that was not produced in discovery.

       Motion in Limine 11 involves evidence or argument comparing medical

treatment at the prison to treatment in the free society. The Court should preclude

all parties from offering evidence or making argument about any such difference:

Under Illinois law, which governs the medical malpractice claim in this case, “those

practicing the medical arts in the penitentiary are held to the same standard of

care as those practicing in the communities of our State.” Moss v. Miller, 254 Ill.

App. 3d 174, 184, 625 N.E. 2d 1044, 1051 (1993). “To hold otherwise would be to

abandon reason and common sense.” Id.

       Motion in Limine 12 seeks to limit plaintiff’s testimony about his injuries

and his conversations with defendant’s employees during medical treatment. Any

evidentiary issues that will arise during plaintiff’s testimony are matters that the

Court is well capable of ruling on during trial, should they arise. This motion should

therefore be denied.




                                         -2-
       Motion in Limine 13 seeks to preclude argument or evidence that defendant

is responsible for the actions of its employees. This is the core principle of plain-

tiff’s respondeat superior claim. The Court should deny Motion in Limine 13.

       Motion in Limine 15 seeks to preclude, inter alia, plaintiff from testifying

about statement made by defendant’s employees that are admissible under Rule

801 of the Federal Rules of Evidence. Plaintiff will not seek to testify about state-

ments made to him by persons other than those employed by defendant. This mo-

tion should therefore be denied.

       Motion in Limine 18 asks the Court to allow defendant “to file additional

Motions in Limine following the Final Pretrial Conference on September 29, 2021.”

This request is unripe and there is no reason for the Court to grant either party a

blank check to file more in limine motions.

       The Court should therefore defer to trial any ruling on preliminary requests

1 and 3, and Motions in Limine 1, 2, 3, 4, 5, 6, 7, 8, 9, 14, 16, and 17. The Court should

grant Preliminary Request 2 and Motion in Limine 11, to be applied to all parties.

The Court should deny the remaining motions.

                                            Respectfully submitted,
                                        /s/ Kenneth N. Flaxman
                                            KENNETH N. FLAXMAN
                                            ARDC No. 830399
                                            JOEL A. FLAXMAN
                                            200 S Michigan Ave Ste 201
                                            Chicago, IL 60604-2430
                                            (312) 427-3200
                                            attorneys for plaintiff




                                           -3-
                       CERTIFICATE OF SERVICE
      I hereby certify that on February 17, 2021, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which

will send notification of such filing to all parties of record.

      I hereby certify that I have mailed by United States Postal Service

the document to the following non-CM/ECF participants: None.

                                     /s/ Kenneth N.Flaxman
                                         Kenneth N. Flaxman
                                         ARDC No. 08830399
                                         Joel A. N. Flaxman
                                         200 S Michigan Ave, Ste 201
                                         Chicago, IL 60604
                                         (312) 427-3200
                                         attorneys for plaintiff
